





Herman Miller, Inc. 2011 Long-Term Incentive Plan, as amended by Sixth Amendment
(2019)
ARTICLE 1
ESTABLISHMENT AND PURPOSE OF THE PLAN


1.1Establishment of the Plan. Herman Miller, Inc., a Michigan corporation (the
“Company”), hereby establishes an incentive compensation plan known as the “2011
Herman Miller, Inc. Long-Term Incentive Plan” (the “Plan”), as set forth in this
document. The Plan permits the granting of stock-based awards to Employees as
well as Directors. The Plan was approved by the Company’s shareholders on
October 10, 2011 (the “Effective Date”).


1.2    Purpose of the Plan. The purpose of the Plan is to promote the long-term
success of the Company for the benefit of the Company’s shareholders, through
stock-based compensation, by aligning the personal interests of the Plan
Participants with those of its shareholders. The Plan is also designed to allow
Plan Participants to participate in the Company’s future, as well as to enable
the Company to attract, retain and award individuals that qualify as
Participants in the Plan.


1.3    Term of Plan. The Plan shall terminate automatically on the tenth (10th)
anniversary of the Effective Date and may be terminated earlier by the Board as
provided in Article 11.


ARTICLE 2
DEFINITIONS


For purposes of this Plan, the following terms shall have the meanings set forth
below:
2.1    “Award” shall mean any award under this Plan of any Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares or other Performance-Based Awards or Other Stock-Based Awards.


2.2    “Award Agreement” shall mean an agreement evidencing the grant of an
Award under this Plan. Awards under the Plan shall be evidenced by Award
Agreements that set forth the details, conditions and limitations for each
Award, as established by the Committee and shall be subject to the terms and
conditions of the Plan.


2.3    “Award Date” shall mean the date that an Award is made, as specified in
an Award Agreement.


2.4    “Board” shall mean the Board of Directors of the Company.
    
2.5    “Cause” shall mean:


(a)A material breach by the Participant of those duties and responsibilities of
the Participant which (i) do not differ in any material respect from the duties
and responsibilities of the Participant during the 90-day period immediately
prior to such breach (other than due to Disability), (ii) is demonstrably
willful and deliberate on the Participant’s part, (iii) is committed in bad
faith or without reasonable belief that such breach is in the best interests of
the Company, and (iv) is not remedied in a reasonable period of time after
receipt of written notice from the Company specifying such breach; or


(b)The commission by the Participant of a felony involving moral turpitude.


2.6    “Change in Control” shall mean:


(a)the acquisition by any individual, entity, or group (including any “person”
within the meaning of Section 13(d)(3) of the Exchange Act, hereinafter
“Person”) of beneficial ownership within the meaning of Rule 13d-3 promulgated
under the Exchange Act, of 35 percent or more of either (i) the then outstanding
shares of Common Stock (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company
(excluding any acquisition resulting from the exercise of a conversion or
exchange privilege in respect of outstanding convertible or exchangeable
securities unless such outstanding convertible or exchangeable securities were
acquired directly from the Company), (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (D)
any acquisition by any corporation pursuant to a reorganization, merger or
consolidation involving the Company, if, immediately after such reorganization,
merger or consolidation, each of the conditions described in clauses (i), (ii)
and (iii) of subsection (c) of this Section 2.6 shall be satisfied; and provided
further that, for purposes of clause (B), (i) a Change in Control shall not
occur solely because any Person becomes the beneficial owner of 35 percent or
more of the Outstanding Company Common Stock or 35 percent or





--------------------------------------------------------------------------------





more of the Outstanding Company Voting Securities by reason of an acquisition by
the Company of Outstanding Company Common Stock or Outstanding Company Voting
Securities that reduces the number of outstanding shares of Outstanding Company
Common Stock or Outstanding Company Voting Securities and (ii) if, after such
acquisition by the Company, such Person becomes the beneficial owner of any
additional shares of Outstanding Company Common Stock or any additional
Outstanding Company Voting Securities, such additional beneficial ownership
shall constitute a Change in Control;


(b)individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason within any 24-month period to constitute at least a
majority of such Board; provided, however, that any individual who becomes a
director of the Company subsequent to the Effective Date whose election, or
nomination for election by the Company’s shareholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed to have been a member of the Incumbent Board; and provided
further, that no individual who was initially elected as a director of the
Company as a result of an actual or threatened election contest, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act, or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any Person other than the Board shall be deemed to have been a member
of the Incumbent Board;


(c)consummation of a reorganization, merger or consolidation unless, in any such
case, immediately after such reorganization, merger or consolidation, (i) more
than 60 percent of the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation (the
“Surviving Corporation”) (or, if applicable, the ultimate parent corporation
that beneficially owns all or substantially all of the outstanding voting
securities entitled to vote generally in the election of directors of the
Surviving Corporation) and more than 60 percent of the combined voting power of
the then outstanding securities of the Surviving Corporation (or such ultimate
parent corporation) entitled to vote generally in the election of directors is
represented by the shares of Outstanding Company Common Stock and the
Outstanding Company Voting Securities, respectively, that were outstanding
immediately prior to such reorganization, merger or consolidation (or, if
applicable, is represented by shares into which such Outstanding Company Common
Stock and Outstanding Company Voting Securities were converted pursuant to such
reorganization, merger or consolidation) and such ownership of common stock and
voting power among the holders thereof is in substantially the same proportions
as their ownership, immediately prior to such reorganization, merger or
consolidation, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (other than the Company,
any employee benefit plan [or related trust] sponsored or maintained by the
Company or the corporation resulting from such reorganization, merger or
consolidation [or any corporation controlled by the Company] and any Person
which beneficially owned, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, 35 percent or more of the Outstanding
Company Common Stock or the Outstanding Company Voting Securities, as the case
may be) beneficially owns, directly or indirectly, 35 percent or more of the
then outstanding shares of common stock of such corporation or 35 percent or
more of the combined voting power of the then outstanding securities of such
corporation entitled to vote generally in the election of directors, and (iii)
at least a majority of the members of the board of directors of the corporation
resulting from such reorganization, merger or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such reorganization, merger or consolidation; or


(d)consummation of (i) a plan of complete liquidation or dissolution of the
Company or (ii) the sale or other disposition of all or substantially all of the
assets of the Company other than to a corporation with respect to which,
immediately after such sale or other disposition, (A) more than 60 percent of
the then outstanding shares of common stock of the corporation resulting from
such reorganization, merger or consolidation (the “Surviving Corporation”) (or,
if applicable, the ultimate parent corporation that beneficially owns all or
substantially all of the outstanding voting securities entitled to vote
generally in the election of directors of the Surviving Corporation) and more
than 60 percent of the combined voting power of the then outstanding securities
of the Surviving Corporation (or such ultimate parent corporation) entitled to
vote generally in the election of directors is represented by the shares of
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
respectively, that were outstanding immediately prior to such reorganization,
merger or consolidation (or, if applicable, is represented by shares into which
such Outstanding Company Common Stock and Outstanding Company Voting Securities
were converted pursuant to such reorganization, merger or consolidation) and
such ownership of common stock and voting power among the holders thereof is in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger or consolidation, of the Outstanding Company Common Stock
and Outstanding Company Voting Securities, as the case may be, (B) no Person
(other than the Company, any employee benefit plan [or related trust] sponsored
or maintained by the Company or such corporation [or any corporation controlled
by the Company] and any Person which beneficially owned, immediately prior to
such sale or other disposition, directly or indirectly, 35 percent or more of
the Outstanding Company Common Stock or the Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 35
percent or more of the then outstanding shares of common stock thereof or 35
percent or more of the combined voting power of the then outstanding securities
thereof entitled to vote generally in the election of directors and (C) at least
a majority of the members of the board of directors thereof were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale of other disposition.


2.7    “Code” shall mean the Internal Revenue Code of 1986, as amended.


2.8    “Committee” shall mean the Committee, as specified in Article 3,
appointed by the Board to administer the Plan.







--------------------------------------------------------------------------------





2.9    “Common Stock” shall mean the Common Stock, $.20 par value per share, of
the Company.
    
2.10    “Director” means a member of the Board.


2.11    “Disability” shall mean:


(a)The inability of a Participant to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months; or


(b)The receipt of income replacement benefits by a Participant who is an
Employee for a period of not less than 3 months under an accident and health
plan covering Employees by reason of any medically determinable physical or
mental impairment of the Participant which can be expected to result in death or
can be expected to last for a continuous period of not less than 12 months.


2.12    “Employee” means any common law employee of the Company or a Subsidiary.


2.13    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, as now in effect or as hereafter amended.


2.14    “Fair Market Value” shall mean the closing sales price per share of the
Common Stock for such date on the National Association of Securities Dealers
Automated Quotation System or any successor system then in use (“NASDAQ”). If no
sale of shares of Common Stock is reflected on the NASDAQ on a date, “Fair
Market Value” shall be determined on the next preceding day on which there was a
sale of shares of Common Stock reflected on NASDAQ. If shares of Common Stock
are not traded on a national securities exchange or through any other nationally
recognized quotation service, “Fair Market Values” shall be determined by the
Board of Directors for the Committee acting in good faith, in either case
pursuant to any method consistent with the Code.


2.15    “Full Value Award” shall mean any Award under the Plan other than an
Option or Stock Appreciation Right.


2.16    “Good Reason” shall mean without the Participant’s express written
consent, the occurrence of any of the following events with respect to a
Participant that is an Employee after a Change in Control:


(a)any of (i) the assignment to the Participant of any duties inconsistent in
any material adverse respect with the Participant’s position(s), duties,
responsibilities or status with the Company immediately prior to such Change in
Control, (ii) a change in any material adverse respect in the Participant’s
reporting responsibilities, titles or offices with the Company as in effect
immediately prior to such Change in Control or (iii) any removal or involuntary
termination of the Participant from any position held by the Participant with
the Company immediately prior to such Change in Control or any failure to
re-elect the Participant to any position with the Company held by the
Participant immediately prior to such Change in Control;


(b)a reduction by the Company in the Participant’s rate of annual base salary or
annual target bonus as in effect immediately prior to such Change in Control or
as the same may be increased from time to time thereafter;


(c)any requirement of the Company that the Participant be based at a location in
excess of 50 miles from the facility which is the Participant’s principal
business office at the time of the Change in Control; or


(d)a reduction of at least 5% in the aggregate benefits provided to the
Participant and the Participant’s dependents under the Company’s employee
benefit plans (including, without limitation, retirement, medical, prescription,
dental, disability, salary continuance, employee life, group life, accidental
death and travel, accident insurance plans and programs) in which the
Participant is participating immediately prior to such Change in Control.


2.17    “Incentive Stock Option” or “ISO” shall mean an option to purchase
shares of Common Stock granted under Article 6, which is designated as an
Incentive Stock Option and is intended to meet the requirements of Section 422
of the Code.


2.18    “Insider” shall mean an employee who is an officer (as defined in Rule
16a-1(f) of the Exchange Act) or director of the Company, or holder of more than
ten percent (10%) of its outstanding shares of Common Stock.


2.19    “Nonemployee Director” shall have the meaning set forth in Rule
16b-3(b)(3), as promulgated by the Securities and Exchange Commission (the
“SEC”) under the Exchange Act.


2.20    “Nonqualified Stock Option” or “NQSO” shall mean an option to purchase
shares of Common Stock, granted under Article 6, which is not an Incentive Stock
Option.





--------------------------------------------------------------------------------







2.21    “Option” means an Incentive Stock Option or a Nonqualified Stock Option.


2.22    “Other Stock-Based Award” shall mean an Award under Article 10 of this
Plan that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Common Stock.


2.23    “Participant” means a Director or an Employee who holds an outstanding
Award under the Plan. The term also includes an individual who is a former
Director or Employee to the extent the context would so require.


2.24    “Performance-Based Award” shall mean an Award of Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares or Other Stock-Based Awards made subject to the achievement of
performance goals specified by the Committee under the terms of Article 9.


2.25    “Performance Shares” shall mean an Award granted under Article 9 of this
Plan evidencing the right to receive Common Stock or cash of an equivalent value
at the end of a specified performance period.


2.26    “Permitted Transferee” shall mean (i) the spouse, children or
grandchildren of a Participant (each an “Immediate Family Member”), (ii) a trust
or trusts for the exclusive benefit of the Participant and/or one or more
Immediate Family Members, or (iii) a partnership or limited liability company
whose only partners or members are the Participant and/or one or more Immediate
Family Members.


2.27    “Prior Plan” shall mean the Herman Miller, Inc. Long-Term Incentive
Plan, as amended.


2.28    “Retirement” shall mean the termination of employment with the Company
or a Subsidiary of a Participant that is an Employee in the manner set forth in
the Participant’s Award Agreement.


2.29    “Restricted Stock” shall mean an Award granted to a Participant under
Article 8 of this Plan.


2.30    “Restricted Stock Unit” shall mean a bookkeeping entry representing the
equivalent of one (1) share of Common Stock awarded to a Participant under
Article 8 of this Plan.


2.31    “Stock Appreciation Right” or “SAR” shall mean a right granted to a
Participant under Article 7 of this Plan.


2.32    “Subsidiary” shall mean any corporation in which the Company owns
directly, or indirectly through subsidiaries, at least fifty percent (50%) of
the total combined voting power of all classes of stock, or any other entity
(including, but not limited to, partnerships and joint ventures) in which the
Company owns at least fifty percent (50%) of the combined equity thereof.


2.33    “Termination of Service” shall mean the termination of a Participant’s
employment with the Company or a Subsidiary, and with respect to a Participant
that is not an Employee, the termination of that person’s service as a Director.
A Participant employed by a Subsidiary shall also be deemed to incur a
Termination of Service if the Subsidiary ceases to be a Subsidiary and the
Participant does not immediately thereafter become an Employee of the Company or
another Subsidiary.


ARTICLE 3
ADMINISTRATION


3.1    Committee Composition. The Plan shall be administered by a Committee
designated by the Board consisting of not less than three (3) directors who
shall be appointed from time to time by the Board, each of whom shall qualify as
a Nonemployee Director. Without limiting the generality of the foregoing, the
Committee may be the Compensation Committee of the Board or a subcommittee
thereof if the Compensation Committee of the Board or such subcommittee
satisfies the foregoing requirements.


3.2    Committee Authority. Subject to the Company’s Articles of Incorporation,
Bylaws, and the provisions of this Plan, the Committee shall have full authority
to grant Awards, including the following:


(a)To select those Employees to whom Awards may be granted under the Plan and,
based upon recommendations of the Board or a committee of the Board, those
non-Employee Directors to whom Awards may be granted under the Plan;


(b)To determine whether and to what extent Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares or other
Performance-Based Awards, and Other Stock-Based Awards, or any combination
thereof are to be granted under the Plan;







--------------------------------------------------------------------------------





(c)To determine the number of shares of Common Stock to be covered by each
Award;


(d)To determine the terms and conditions of any Award Agreement, including, but
not limited to, the Option Price, SAR Price, any vesting restriction or
limitation, any vesting schedule or acceleration thereof, any performance
conditions or any forfeiture restrictions or waiver thereof, regarding any Award
and the shares Common Stock relating thereto, based on such factors as the
Committee shall determine in its sole discretion;


(e)To determine whether, to what extent and under what circumstances grants of
Awards are to operate on a tandem basis and/or in conjunction with or apart from
other cash compensation arrangement made by Company other than under the terms
of this Plan;


(f)To determine under what circumstances an Award may be settled in cash, Common
Stock, or a combination thereof; and


(g)To determine to what extent and under what circumstances shares of Common
Stock and other amounts payable with respect to an Award shall be deferred,
provided that any such deferrals shall be made in a manner that complies with
Section 409A of the Code.


The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (including any Award Agreement) and to
otherwise supervise the administration of the Plan. A majority of the Committee
shall constitute a quorum, and the acts of a majority of a quorum at any
meeting, or acts reduced to or approved in writing by a majority of the members
of the Committee, shall be the valid acts of the Committee. The interpretation
and construction by the Committee of any provisions of the Plan or any Award
granted under the Plan shall be final and binding upon the Company, the Board
and Participants, including their respective heirs, executors and assigns. No
member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or an Award granted
hereunder.
3.3    Forfeiture. The Committee may reserve the right in an Award Agreement to
cause a forfeiture of the gain realized by a Participant with respect to an
Award on an account of actions taken by, or failed to be taken by, that
Participant in violation or breach of or in conflict with any (a) agreement
between the Company and each Participant, or (b) any Company policy or procedure
(including the Code of Business Conduct and Ethics and the Code of Ethics for
Senior Financial Officers), or (c) any other obligation of such Participant to
the Company as and to the extent specified in such Award Agreement. The
Committee may terminate an outstanding Award if the Participant is terminated
for Cause as defined in the Plan or the applicable Award Agreement or for
“cause” as defined in any other agreement between the Company and such
Participant, as applicable.


3.4    Recoupment. Any Award granted pursuant to the Plan shall be subject to
mandatory repayment by the Participant to the Company to the extent the
Participant is, or in the future becomes, subject to (a) any Company “clawback,”
recoupment or compensation recovery policy that is adopted to comply with the
requirements of any applicable law, rule or regulation, or otherwise, or (b) any
law, rule or regulation which imposes mandatory recoupment under circumstances
set forth in such law, rule or regulation.


3.5    No Repricing. Subject to any adjustments that may be made under Article
13 of the Plan, the Company may not, without obtaining shareholder approval; (a)
amend the terms of outstanding Options or SARs to reduce the exercise price of
such outstanding Options or SARs; (b) cancel outstanding Options or SARs in
exchange for Options or SARs with an exercise price that is less than the
exercise price of the original Options or SARs; or (c) cancel outstanding
Options or SARs with an exercise price above the current stock price in exchange
for cash or other securities.


ARTICLE 4
COMMON STOCK SUBJECT TO THE PLAN


4.1    General. Subject to adjustment as provided in Section 4.2 and Article 14,
the maximum aggregate number of shares of Common Stock which may be issued under
this Plan shall not exceed 7,509,751 shares, which may be either unauthorized
and unissued Common Stock or issued Common Stock reacquired by the Company
(“Plan Shares”). Determinations as to the number of Plan Shares that remain
available for issuance under the Plan shall be made in accordance with this
Article 4 and Article 14 and with such rules and procedures as the Committee
shall determine from time to time.


4.2    Share Usage.


(a)General. Shares of Common Stock subject to an Award shall be counted as used
as of the Award Date.







--------------------------------------------------------------------------------





(b)Counting of Shares Subject to Awards. Any shares of Common Stock that are
subject to Awards shall be counted against the share issuance limit set forth in
Section 4.1 as (i) two (2) shares of Common Stock for everyone (1) share of
Common Stock subject to a Full Value Award, and (ii) one (1) share of Common
Stock for everyone (1) share of Common Stock subject to any Award that is not a
Full Value Award. If the number of shares of Common Stock subject to an Award is
variable as of the Award Date, the number of shares of Common Stock to be
counted against the share issuance limit set forth in Section 4.1, prior to the
settlement of the Award, shall be the maximum number of shares of Common Stock
that can be received under that Award.


(c)Conditions Under Which Shares Subject to Awards Become Available for Future
Awards. Any shares of Common Stock subject to an Award under the Plan which
thereafter terminate by expiration, forfeiture, cancellation, or otherwise,
without the issuance of such shares, including Awards that are settled in cash
in lieu of shares of Common Stock, shall be available again for issuance under
the Plan. Each share of Common Stock that again becomes available for issuance
under the Plan under the preceding sentence shall increase the total number of
shares available for grant by (i) two (2) shares if such share is subject to a
Full Value Award and (ii) one (1) share if such share was subject to any Award
that is not a Full Value Award.


(d)Conditions Under Which Shares Subject to Awards Are Not Available for Future
Awards. The number of shares of stock available for issuance under the Plan
shall not be increased by the number of shares of Common Stock (i) tendered by
the Participant or withheld by the Company in payment of the purchase price of
an Option, (ii) tendered by the Participant or withheld by the Company to
satisfy any tax withholding obligation with respect to an Award, (iii) purchased
by the Company with proceeds received from the exercise of an Option, (iv)
subject to an SAR that are not issued in connection with the stock settlement of
that SAR upon its exercise, (v) subject to the cancellation of an SAR granted in
tandem with an Option upon the exercise of the Option and (vi) subject to the
cancellation of an Option granted in tandem with an SAR upon the exercise of the
SAR.


4.3    Award Limits. Notwithstanding any provision in the Plan to the contrary,


(i)the maximum number of shares of Common Stock that may be subject to any Full
Value Award granted under the Plan to any one Participant during any fiscal year
of the Company may not exceed 250,000 shares (as adjusted from time to time in
accordance with the provisions of the Plan);


(ii)the maximum number of shares of Common Stock that may be subject to any
Award granted under the Plan that is not a Full Value Award to any one
Participant during any fiscal year of the Company may not exceed 500,000 shares
(as adjusted from time to time in accordance with the provisions of the Plan);
and


(iii)the maximum number of shares of Common Stock that may be subject to any
Award granted under the Plan to any individual non-Employee Director during any
fiscal year of the Company may not exceed 40,000 shares (as adjusted from time
to time in accordance with the provisions of the Plan).


ARTICLE 5
ELIGIBILITY


The persons who shall be eligible to receive Awards under the Plan shall be such
Employees and non-Employee Directors as the Committee shall select from time to
time. In making such selections as to Employees, the Committee shall consider
the nature of the services rendered by such employees, their present and
potential contribution to the Company’s success and the success of the
particular Subsidiary or division of the Company by which they are employed, and
such other factors as the Committee in its discretion shall deem relevant. In
making such selections as to non-Employee Directors, the Committee shall
consider such factors as the Committee in its discretion shall deem relevant.
Participants may hold more than one Award, but only on the terms and subject to
the restrictions set forth in the Plan and their respective Award Agreements.
The Committee may delegate its power to one or more of the Company’s Chief
Executive Officer, Chief Financial Officer, Chief Human Resources Officer or
General Counsel to determine the participation eligibility of new Participants
who are not officers under Section 16 of the Securities and Exchange Act of 1934
and whose fiscal year total direct compensation (consisting of base salary,
annual incentive and long-term incentive) is less than $500,000 (“Designated
Participants”) and the performance criteria for each such Designated
Participant, in which case such Company executives shall exercise the delegated
power in accordance with this Article 5.
ARTICLE 6
STOCK OPTIONS


6.1    Options. Options may be granted alone or in addition to other Awards
granted under this Plan. Each Option granted under this Plan shall be either an
Incentive Stock Option (ISO) or a Nonqualified Stock Option (NQSO).


6.2    Grants. The Committee shall have the authority to grant to any
Participant one or more Incentive Stock Options, Nonqualified Stock Options, or
both types of Options, provided that Incentive Stock Options shall not be
granted to any non-Employee Director. To the extent





--------------------------------------------------------------------------------





that any Option does not qualify as an Incentive Stock Option (whether because
of its provisions or the time or manner of its exercise or otherwise), such
Option or the portion thereof which does not qualify shall constitute a separate
Nonqualified Stock Option.


6.3    Incentive Stock Options. Anything in the Plan to the contrary
notwithstanding, no term of this Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be so exercised, so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of the Participants affected,
to disqualify any Incentive Stock Option under such Section 422. An Incentive
Stock Option shall not be granted to an individual who, on the date of grant,
owns stock possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company. The aggregate Fair Market Value,
determined on the Award Date of the shares of Common Stock with respect to which
one or more Incentive Stock Options (or other incentive stock options within the
meaning of Section 422 of the Code, under all other option plans of the Company)
that are exercisable for the first time by a Participant during any calendar
year shall not exceed the $100,000 limitation imposed by Section 422(d) of the
Code.


6.4    Terms of Options. Options granted under the Plan shall be evidenced by
Award Agreements in such form as the Committee shall, from time to time approve,
which Agreement shall comply with and be subject to the following terms and
conditions:


(a)Participant’s Agreement. Each Participant who is an employee shall agree to
remain in the continuous employ of the Company for a period of at least twelve
(12) months from the Award Date or until Retirement, if Retirement occurs prior
to twelve (12) months from the date of the Option.


(b)Option Price. The Option Price per share of Common Stock purchasable under an
Option shall be determined by the Committee at the time of grant but shall be
not less than one hundred percent (100%) of the Fair Market Value of one (1)
share of Common Stock on the Award Date.


(c)Option Term. The term of each Option shall be fixed by the Committee, but no
Option shall be exercisable more than ten (10) years after the date the Option
is granted.


(d)Exercisability. Except as provided in Article 11 and Article 14, (i) no
Option shall be exercisable either in whole or in part prior to the first
anniversary of the Award Date and (ii) Options that vest solely by the passage
of time shall not vest in full in less than three (3) years from the Award Date
(but may vest pro-rata during such period). Thereafter, an Option shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee and set forth in the Award Agreement.


(e)Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under subsection (d) above, Options may be exercised in
whole or in part at any time during the term of the Option, by giving notice of
exercise specifying the number of shares to be purchased. Such notice shall be
accompanied by payment in full of the purchase price in such form as the
Committee may accept. If and to the extent determined by the Committee in its
sole discretion at or after grant, payment in full or in part may also be made
in the form of Common Stock owned by the Participant (and for which the
Participant has good title free and clear of any liens and encumbrances) or
Restricted Stock, or by reduction in the number of shares issuable upon such
exercise based, in each case, on the Fair Market Value of the Common Stock on
the last trading date preceding payment as determined by the Committee (without
regard to any forfeiture restrictions applicable to Restricted Stock). No shares
of stock shall be issued until payment has been made. A Participant shall
generally have the rights to dividends or other rights of a shareholder with
respect to shares subject to the Option when the person exercising such option
has given written notice of exercise, has paid for such shares as provided
herein, and, if requested, has given the representation described in Section
15.1 of the Plan. Notwithstanding anything to the contrary in this Section
6.4(e), but subject to the other terms and conditions of the Plan, the Committee
may, but shall not be required to, provide that an Option (other than an
Incentive Stock Option) shall be deemed exercised automatically prior to the
expiration or termination of the Option without any notice to or from the
Participant. Upon any such automatic exercise, the exercise price and applicable
withholding taxes shall, unless the Committee provides otherwise, be paid in the
form of a reduction in the number of shares issuable upon such exercise.


(f)Transferability of Options. No Option may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, provided, however, the Committee may, in its
discretion, authorize all or a portion of a Nonqualified Stock Option to be
granted to an optionee to be on terms which permit transfer by such optionee to
a Permitted Transferee, provided that (i) there may be no consideration for any
such transfer (other than the receipt of or interest in a family partnership or
limited liability company), (ii) the stock option agreement pursuant to which
such options are granted must be approved by the Committee, and must expressly
provide for transferability in a manner consistent with this Section 6.4(f), and
(iii) subsequent transfers of transferred options shall be prohibited except
those in accordance with Section 6.4(i). Following transfer, any such options
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer. The events of termination of service of Sections
6.4(g), (h) and (i) hereof, and the tax withholding obligations of Section 15.3
shall continue to be applied with respect to the original optionee, following
which the options shall be exercisable by the Permitted Transferee only to the
extent, and for the periods specified in Sections 6(g), (h), and (i). The
Company shall not be obligated to notify Permitted Transferee(s) of the
expiration or termination of any option. Further, all Options shall be
exercisable





--------------------------------------------------------------------------------





during the Participant’s lifetime only by such Participant and, in the case of a
Nonqualified Stock Option, by a Permitted Transferee. The designation of a
person entitled to exercise an Option after a person’s death will not be deemed
a transfer.


(g)Termination of Options. Any Option that is not exercised within whichever of
the exercise periods specified in Article 11 is applicable shall terminate upon
expiration of such exercise period.


(h)Purchase and Settlement Provisions. The Committee may at any time offer to
purchase an Option previously granted, based on such terms and conditions as the
Committee shall establish and communicate to the Participant at the time that
such offer is made. In addition, if an Award Agreement so provides at the Award
Date or is thereafter amended to so provide, the Committee may require that all
or part of the shares of Common Stock to be issued with respect to the exercise
of an Option, in an amount not greater than the Fair Market Value of the shares
that is in excess of the aggregate Option Price, take the form of Performance
Shares or Restricted Stock, which shall be valued on the date of exercise on the
basis of the Fair Market Value of such Performance Shares or Restricted Stock
determined without regard to the deferral limitations and/or forfeiture
restrictions involved.


ARTICLE 7
STOCK APPRECIATION RIGHTS


7.1    Awards of Stock Appreciation Rights or “SARs.” A SAR shall confer on the
Participant to whom it is granted a right to receive, upon exercise thereof, the
excess of (a) the Fair Market Value of one (1) share of Common Stock on the date
of exercise over (b) the per-share exercise price of such SAR (the “SAR Price”)
as determined by the Committee. SARs may be granted in tandem with all or part
of an Option granted under the Plan or at any subsequent time during the term of
such Option, in combination with all or any part of any other Award or without
regard to any Option or other Award; provided that a SAR that is granted
subsequent to the Award Date of a related Option must have a SAR Price that is
no less than the Fair Market Value of one (1) share of Common Stock on the Award
Date of such SAR.


7.2    Terms of SARs. Stock Appreciation Rights granted under the Plan shall be
evidenced by an Award Agreement in such form as the Committee shall, from time
to time approve, which Agreement shall comply with and be subject to the
following terms and conditions:


(a)Participant’s Agreement. Each Participant who is an employee shall agree to
remain in the continuous employ of the Company for a period of at least twelve
(12) months from the Award Date or until Retirement, if Retirement occurs prior
to twelve (12) months from the date of the Award.


(b)SAR Price. The SAR Price per share of Common Stock shall be determined by the
Committee at the time of grant but shall not be less than one hundred percent
(100%) of the Fair Market Value of one (1) share of Common Stock on the Award
Date.


(c)Term. The term of each SAR shall be fixed by the Committee, but no SAR shall
be exercisable more than ten (10) years after the date the SAR is granted.


(d)Exercisability and Settlement. The Committee shall determine, on the Award
Date, the time or times at which and the circumstances under which a SAR may be
exercised, in whole or in part (including based on the achievement of
performance goals and/or future service requirements), the time or times at
which SARs shall cease to be or become exercisable following Termination of
Employment or upon other conditions, the method of exercise, method of
settlement, form of consideration payable in settlement, method by or forms in
which shares of Common Stock shall be delivered or deemed to be delivered to a
Participant, regardless of whether a SAR shall be granted in tandem or in
combination with any other Award, and any and all other terms and conditions of
any SAR. Notwithstanding the foregoing, except as provided in Article 11 and
Article 14, (i) no SAR shall be exercisable either in whole or in part prior to
the first anniversary of the Award Date, and (ii) SARs that vest solely by the
passage of time shall not vest in full in less than three (3) years from the
Award Date (but may vest pro rata during such period).


7.3    Transferability. SARs shall be subject to the transfer conditions of
Options set forth in Section 6.4(f) above.


ARTICLE 8
RESTRICTED STOCK AND RESTRICTED STOCK UNITS


8.1    Awards of Restricted Stock and Restricted Stock Units. Shares of
Restricted Stock and Restricted Stock Units may be issued either alone or in
addition to other Awards granted under the Plan. The Committee shall determine
the time or times at which, grants of Restricted Stock or Restricted Stock Units
will be made, the number of shares to be awarded, the price (if any) to be paid
by the Participant, the time or times within which such Awards may be subject to
forfeiture, the vesting schedule and rights to acceleration thereof (a
“Restriction Period”), and all other terms and conditions of the Awards. The
Committee may condition the grant of Restricted Stock or Restricted Stock Units
upon the achievement of specific business objectives, measurements of individual
or business unit or Company performances, or such other factors as the Committee
may determine. The provisions of Restricted Stock or Restricted Stock Unit
Awards need not be the same with respect to each





--------------------------------------------------------------------------------





Participant, and such Awards to individual Participants need not be the same in
subsequent years. Notwithstanding the foregoing, and except for Awards of
Restricted Stock or Restricted Stock Units granted to non-Employee Directors or
as provided in Article 11 and Article 14: (a) Restricted Stock and Restricted
Stock Units that vest solely by the passage of time shall not vest in full in
less than three (3) years from the Award Date (but may vest pro-rata during such
period), and (b) Restricted Stock and Restricted Stock Units that vest upon the
achievement of performance goals shall not vest, in full, in less than one (1)
year from the Award Date.


8.2    Awards and Certificates. A prospective Participant selected to receive a
Restricted Stock shall not have any rights with respect to such Award, unless
and until such Participant has executed an Award Agreement evidencing the Award
and has delivered a fully executed copy thereof to the Company, and has
otherwise complied with the applicable terms and conditions of such Award.
Further, such Award shall be subject to the following conditions:


(a)Acceptance. Awards under this Article 8 must be accepted within a period of
thirty (30) days (or such shorter period as the Committee may specify at grant)
after the Award Date, by executing an Award Agreement and by paying whatever
price (if any) the Committee has designated for such shares of Restricted Stock
or Restricted Stock Units.


(b)Legend for Restricted Stock Awards. To the extent that ownership of
Restricted Stock is evidenced by a book-entry registration or a similar
registration, such registration shall be notated to evidence that restrictions
imposed on such Award of Restricted Stock under this Plan and the applicable
Award Agreement. If the Company issues, in the name of the Participant to whom
the Restricted Stock has been granted, a stock certificate in respect of such
shares of Restricted Stock such certificate shall be registered in the name of
such Participant, and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
2011 Herman Miller, Inc. Long-Term Incentive Plan and related Award Agreement
entered into between the registered owner and the Company, dated _______. Copies
of such Plan and Agreement are on file in the offices of the Company, 855 East
Main Avenue, Zeeland, Michigan 49464.”
(c)    Custody. The Committee may require that the stock certificates evidencing
shares of Restricted Stock be held in custody by the Company until the
restrictions thereon shall have lapsed, and that, as a condition of any award of
Restricted Stock, the Participant shall have delivered a duly signed stock
power, endorsed in blank, relating to the Common Stock covered by such Award.
8.3    Rights of Holders of Restricted Stock. Unless the Committee otherwise
provides in an Award Agreement, holders of Restricted Stock shall have the right
to vote such shares of Restricted Stock and the right to receive any dividends
declared or paid with respect to such shares of Restricted Stock. Unless the
Committee otherwise provides in an Award Agreement, dividends paid on Restricted
Stock which vest or are earned based upon the achievement of performance goals
shall not vest unless such performance goals for such Restricted Stock are
achieved. All stock distributions, if any, received by a Participant with
respect to Restricted Stock as a result of any stock split, stock dividend,
combination of stock, or other similar transaction shall be subject to the
vesting conditions and restrictions applicable to such Restricted Stock.


8.4    Rights of Holders of Restricted Stock Units. Holders of Restricted Stock
Units shall have no rights as shareholders of the Company, including the right
to receive cash or dividend payments or distributions attributable to the shares
of Common Stock subject to such Restricted Stock Units, or to direct the voting
of the shares of Common Stock subject to such Restricted Stock Units. The
Committee may provide in an Award Agreement evidencing a grant of Restricted
Stock Units that the holder of such Restricted Stock Units shall be entitled to
receive, upon the Company’s payment of a cash dividend on its outstanding shares
of Common Stock, a cash payment for each such Restricted Stock Unit which is
equal to the per-share dividend paid on such shares of Common Stock. Such Award
Agreement also may provide that a cash payment shall be deemed reinvested in
additional Restricted Stock Units at a price per unit equal to the Fair Market
Value of a share of Common Stock on the date that such cash dividend is paid.
Such cash payments paid in connection with Restricted Stock Units which vest or
are earned based upon the achievement of performance goals shall not vest unless
such performance goals for such Restricted Stock Units are achieved. A holder of
Restricted Stock Units shall have no rights other than those of a general
unsecured creditor of the Company. Restricted Stock Units shall represent an
unfunded and unsecured obligation of the Company, subject to the terms and
conditions of the applicable Award Agreement.


8.5    Delivery of Shares. Upon the expiration or termination of the Restriction
Period and the satisfaction of any other conditions prescribed by the Committee,
the restrictions applicable to Restricted Stock or Restricted Stock Units
settled in shares of Common Stock shall lapse, and, unless otherwise provided in
the applicable Award Agreement, a book entry or direct registration or a share
certificate evidencing ownership of such shares of Common Stock shall be issued,
free of all such restrictions, to the Participant or such Participant’s
beneficiary or estate, as the case may be.





--------------------------------------------------------------------------------







ARTICLE 9
PERFORMANCE-BASED AWARDS


9.1    Performance-Based Awards. The Committee, at any time, and from time to
time, may grant Performance-Based Awards to a Participant in such amounts and
upon such terms as the Committee shall determine. Each grant of a
Performance-Based Award shall have an initial value or target number of shares
of Common Stock that is established by the Committee. The Committee shall
establish (a) performance goals in its discretion which, depending on the extent
to which they are achieved, shall determine the value and/or number of shares
subject to a Performance-Based Award that will be paid out to the Participant,
and (b) the Performance Period, which shall mean the period of time during which
the performance goals must be achieved in order to determine the degree of
payout after vesting with respect to any such Performance-Based Award.


9.2    Form of Payment and Timing of Performance-Based Awards. Payment of earned
Performance-Based Awards shall be as determined by the Committee and as
evidenced in the applicable Award Agreement. Earned Performance-Based Awards may
be paid in shares of Common Stock and shall be payable, to the extent earned, at
the close of the applicable Performance Period, or as soon as reasonably
practicable after the Committee has determined that the performance goal or
goals have been achieved. Any shares of Common Stock paid out under such Awards
may be granted subject to any restrictions deemed appropriate by the Committee.
The determination of the Committee with respect to the form of payout of such
Awards shall be set forth in the Award Agreement.


9.3    Performance-Based Awards. The grant, exercise and/or settlement of
Performance-Based Awards shall be contingent upon the achievement of
pre-established performance goals and other terms set forth in this Section 9.3.


(a)Performance Goals Generally. The performance goals for Performance-Based
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each such criteria, as specified by the
Committee, consistent with this Section 9.3. The Committee may determine that
such Awards shall be granted, exercised and/or settled upon the achievement of
any single performance goal or that two (2) or more of the performance goals
must be achieved as a condition to grant, exercise and/or settlement of such
Awards. Performance goals may differ for Awards granted among Participants.


(b)Performance Measures. The performance goals for Performance-Based Awards
shall be limited to the following “Performance Measures,” with or without
adjustment:
(1)adjusted earnings;
(2)return on equity (which includes adjusted return on equity);
(3)earnings per share growth (which includes adjusted earnings per share
growth);
(4)basic earnings per common share;
(5)diluted earnings per common share;
(6)adjusted earnings per common share;
(7)net income;
(8)adjusted earnings before interest and taxes;
(9)earnings before interest, taxes, depreciation and amortization;
(10)operating cash flow;
(11)EVA® performance under the Company’s EVA® Management System Technical
Manual;
(12)operations and maintenance expense;
(13)total shareholder return;
(14)operating income;
(15)revenue;
(16)strategic business objectives, consisting of one or more objectives based
upon meeting specified cost targets, business expansion goals, new growth
opportunities, market penetrations, and goals relating to the acquisitions or
divestitures, or goals relating to capital-raising and capital management.
(17)common share price; and
(18)any combination of the foregoing.


The Committee also shall have the authority to provide for accelerated vesting
of any Performance-Based Award based on the achievement of the Performance
Measures specified in this Article 9.
(c)    Evaluation of Performance. The Committee may provide in any
Performance-Based Award that any evaluation of performance may include or
exclude any of the following events that occur during a Performance Period: (a)
a Change in Control; (b) a declaration and distribution of stock dividends or
stock splits; (c) mergers, consolidations or reorganizations; (d) acquisitions
or dispositions of material business units; (e) extraordinary, non-core,
non-operating or non-recurring items; (f) infrequently occurring or
extraordinary gains or losses; and (g) any restructuring.





--------------------------------------------------------------------------------







(d)    Adjustment of Awards. The Committee shall have the sole discretion to
adjust Awards, either on a formula or discretionary basis, or on any combination
thereof. In the event that applicable laws or regulations change to permit
Committee discretion to alter the governing Performance Measures without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval.


ARTICLE 10
OTHER STOCK-BASED AWARDS


10.1    Other Awards. Other Awards of Common Stock and other Awards that are
valued in whole or in part by reference to, or are payable in or otherwise based
on, Common Stock (“Other Stock-Based Awards”), may be granted either alone or in
addition to other Awards under this Plan. Subject to the provisions of this
Plan, the Committee shall have authority to determine the persons to whom and
the time or times at which such Awards shall be made, the number of shares of
Common Stock to be awarded pursuant to such awards, and all other conditions of
the Awards. The Committee may also provide for the grant of Common Stock under
such Awards upon the completion of a specified performance period. The
provisions of Other Stock-Based Awards need not be the same with respect to each
Participant and such Awards to individual Participants need not be the same in
subsequent years.


10.2    Terms and Conditions. Other Stock-Based Awards made pursuant to this
Article 9 shall be set forth in an Award Agreement and shall be subject to the
following terms and conditions:


(a)Nontransferability. Subject to the provisions of this Plan and the Award
Agreement, shares of Common Stock subject to Awards made under this Article 10
may not be sold, assigned, transferred, pledged, or otherwise encumbered prior
to the date on which the shares are issued, or, if later, the date on which any
applicable restriction, performance or deferral period lapses.


(b)Dividends. Unless otherwise determined by the Committee at the time of Award,
subject to the provisions of this Plan and the Award Agreement, the recipient of
an Award under this Article 10 shall be entitled to receive on a deferred stock
basis, dividends or other distributions with respect to the number of shares of
Common Stock covered by the Award.


(c)Vesting. Any Award under this Article 10 and any Common Stock covered by any
such Award shall vest or be forfeited to the extent so provided in the Award
Agreement, as determined by the Committee, in its sole discretion.


(d)Waiver of Limitation. In the event of the Participant’s Disability or death,
the Committee may, in its sole discretion, waive in whole or in part any or all
of the limitations imposed hereunder (if any) with respect to any or all of an
Award under this Article 10.


(e)Price. Common Stock issued or sold under this Article 10 may be issued or
sold for no cash consideration or such consideration as the Committee shall
determine and specify in the Award Agreement.


ARTICLE 11
TREATMENT OF AWARDS UPON AND SUBSEQUENT TO
TERMINATION OF SERVICE


11.1    Termination of Service for Reasons other than Retirement, Disability or
Death. Except as otherwise provided by the Committee and as set forth in the
Award Agreement, upon Termination of Service for any reason other than
Retirement or on account of Disability or death, Awards under this Plan shall be
treated as follows:


(a)Options and SAR’s. Each Option and SAR held by the Participant shall, to the
extent rights to purchase shares under such Option and/or SAR have vested at the
date of such Termination of Service shall not have been fully exercised, be
exercisable, in whole or in part, at any time and within a period of three (3)
months following Termination of Service, subject to prior expiration of the term
of such Option and/or SAR.


(b)Restricted Stock and Restricted Stock Units. Any shares of Restricted Stock
or Restricted Stock Units held by the Participant that have not vested, or with
respect to which all applicable restrictions and conditions have not lapsed,
shall immediately be deemed forfeited.


(c)Performance-Based Awards. Any Performance-Based Awards held by the
Participant that have not vested, or with respect to which all applicable
restrictions and conditions have not lapsed, shall immediately be deemed
forfeited.


11.2    Termination of Service for Disability. Except as otherwise provided by
the Committee and as set forth in the Award Agreement, upon Termination of
Service by reason of Disability, Awards under this Plan shall be treated as
follows:





--------------------------------------------------------------------------------







(a)Options and SAR’s. Each Option and SAR held by the Participant shall, to the
extent rights to purchase shares under such Option and/or SAR have vested at the
date of such Termination of Service and shall not have been fully exercised, be
exercisable in whole or in part, for a period of five (5) years following such
Termination of Service, subject, however, to prior expiration according to its
terms and other limitations imposed by the Plan. If the Participant dies after
Disability, the Participant’s Options and/or SAR’s shall be exercisable in
accordance with Section 11.4 below.


(b)Restricted Stock and Restricted Stock Units. Any shares of Restricted Stock
or Restricted Stock Units held by a Participant as of the date of his or her
Disability shall become immediately vested as of such date.


(c)Performance Shares. The number of shares subject to a Participant’s
Performance-Based Award shall be determined by multiplying the number of shares
subject to that Award by a fraction, the numerator of which shall be the number
of full calendar months that the Participant was employed by the Company or a
Subsidiary, beginning on the Award Date and ending on the date of the
Participant’s Termination of Service, and the denominator of which shall be the
number of full calendar months during the Performance Period. The Participant’s
actual number of shares subject to the Award shall vest, in full, at the end of
the Performance Period.


11.3    Termination of Service for Retirement. Except as otherwise provided by
the Committee and as set forth in the Award Agreement, upon Termination of
Service by reason of Retirement, Awards under this Plan shall be treated as
follows:


(a)Options and SAR’s. Each Option and SAR held by the Participant for a period
of less than twelve (12) consecutive months after the Award Date shall be deemed
vested by multiplying the number of shares subject to the Award by a fraction,
the numerator of which is the number of full calendar months of employment or
service subsequent to the date of the Award, and the denominator of which is
twelve (12). Conditioned upon Participant’s compliance with the noncompete
covenant set forth in the Award Agreement, each Option and SAR held by the
Participant for a period of twelve (12) consecutive months or greater after the
Award Date shall continue to vest in accordance with the stated vesting period,
provided that such period not exceed five (5) years from the Participant’s
Termination of Service. Conditioned upon Participant’s compliance with the
noncompete covenant set forth in the Award Agreement, the Participant shall have
the right to exercise such Option and/or SAR, to the extent vested, following
the expiration of the noncompete covenant and prior to the fifth (5th)
anniversary of the Participant’s Termination of Service, subject, however, to
prior expiration according to its terms and other limitations imposed by the
Plan. If the Participant dies after such Retirement, the Participant’s Options
and/or SAR’s shall be exercisable in accordance with Section 11.4 below.


(b)Restricted Stock and Restricted Stock Units. Any shares of Restricted Stock
or Restricted Stock Units held by the Participant for a period of less than
twelve (12) consecutive months after the Award Date shall be deemed vested by
multiplying the number of shares subject to the Award by a fraction, the
numerator of which is the number of full calendar months of employment or
service subsequent to the date of the Award, and the denominator of which is
twelve (12). Any shares of Restricted Stock or Restricted Stock Units held by
the Participant for a period of twelve (12) consecutive months or greater after
the Award Date shall be deemed vested in full. Conditioned upon Participant’s
compliance with the noncompete covenant set forth in the Award Agreement, the
shares subject to the Restricted Stock or Restricted Stock Units shall be
distributable to the Participant following the expiration of the noncompete
covenant.


(c)Performance-Based Awards. The number of shares subject to a Participant’s
Performance-Based Award shall be determined by multiplying the number of shares
subject to that Award by a fraction, the numerator of which shall be the number
of full calendar months of employment or service that the Participant was
employed by the Company or a Subsidiary, beginning on the Award Date and ending
on the date of the Participant’s Termination of Service, and the denominator of
which is twelve (12). Any Performance-Based Awards held by the Participant for a
period of twelve (12) consecutive months or greater after the Award Date shall
be deemed vested in full. If the Award is conditioned upon Participant’s
compliance with a noncompete covenant set forth in the Award Agreement, the
Participant’s actual number of shares subject to the Award shall vest, in full,
at the end of the later of the Performance Period or the expiration of the
noncompete covenant.


11.4    Termination of Service for Death. Except as otherwise provided by the
Committee and as set forth in the Award Agreement, upon Termination of Service
due to death, Awards under this Plan, shall be treated as follows:


(a)Options and SAR’s. Each Option and SAR held by the Participant shall, to the
extent rights to purchase shares under such Option and/or SAR have vested at the
date of death and shall not have been fully exercised, be exercisable, in whole
or in part, by the personal representative or the estate of the Participant, or
Permitted Transferee or by any person or persons who shall have acquired the
Option directly from the Participant or Permitted Transferee by bequest or
inheritance, only under the following circumstances and during the following
periods: (i) if the Participant dies while employed by or in the service of the
Company, at any time within five (5) years after the date of death, or (ii) if
the Participant dies during the extended exercise period following Termination
of Service specified in Sections 11.2 and 11.3, at any time within the longer of
such extended period or one (1) year after death, subject, however, in any case,
to the prior expiration of the term of the Option and/or SAR and any other
limitation on the exercise of such Option and/or SAR in effect at the date of
exercise.







--------------------------------------------------------------------------------





(b)Restricted Stock and Restricted Stock Units. Any shares of Restricted Stock
or Restricted Stock Units held by the Participant at the date of death while
employed by or in the service of the Company shall become immediately vested as
of the date of death.


(c)Performance-Based Awards. The number of shares subject to a Participant’s
Performance-Based Award shall be determined by multiplying the number of shares
subject to that Award by a fraction, the numerator of which shall be the number
of full calendar months of employment or service subsequent to the Award Date,
and the denominator of which shall be the number of full calendar months during
the Performance Period. The Participant’s actual number of shares subject to the
Award shall vest, in full, at the end of the Performance Period.


ARTICLE 12
TERMINATION OR AMENDMENT OF THE PLAN


The Board may at any time amend, discontinue or terminate this Plan or any part
thereof (including any amendment deemed necessary to ensure that the Company may
comply with any applicable regulatory requirement); provided, however, that,
unless otherwise required by law, the rights of a Participant with respect to
Awards granted prior to such amendment, discontinuance or termination, may not
be impaired without the consent of such Participant and, provided further,
without the approval of the Company’s shareholders, no amendment may be made
which would (i) increase the aggregate number of shares of Common Stock that may
be issued under this Plan (except by operation of Article 14); (ii) change the
definition of employees eligible to receive Awards under this Plan; or (iii)
otherwise materially increase the benefits to Participants under the Plan. The
Committee may amend the terms of any Award previously granted, prospectively or
retroactively, but, subject to Article 14, no such amendment or other action by
the Committee shall impair the rights of any Participant without the
Participant’s consent. Awards may not be granted under the Plan after the
Termination Date, but Awards granted prior to such date shall remain in effect
or become exercisable pursuant to their respective terms and the terms of this
Plan.
ARTICLE 13
UNFUNDED PLAN


This Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payment not yet made to a Participant
by the Company, nothing contained herein shall give any such Participant any
rights that are greater than those of a general creditor of the Company.
ARTICLE 14
ADJUSTMENT PROVISIONS


14.1    Antidilution. If the number of outstanding shares of Common Stock is
increased or decreased or the shares of Common Stock are changed into or
exchanged for a different number of shares or kind of capital stock or other
securities of the Company on account of any recapitalization, reclassification,
stock split, reverse stock split, spin-off, combination of stock, exchange of
stock, stock dividend or other distribution payable in capital stock, or other
increase or decrease in shares of Common Stock effected without receipt of
consideration by the Company, the number and kinds of shares of stock for which
grants of Awards may be made under the Plan, including the share limits set
forth in Article 4, shall be adjusted proportionately and accordingly by the
Committee so that the proportionate interest of the Participant in such Award
immediately following such event shall, to the extent practicable, be the same
as immediately before such event. Any such adjustment in outstanding Options or
SARs shall not change the aggregate Option Price or SAR Price payable with
respect to shares that are subject to the unexercised portion of such
outstanding Options or SARs, as applicable, but shall include a corresponding
proportionate adjustment in the per share Option Price or SAR Price, as the case
may be. Notwithstanding the foregoing, in the event of any distribution to the
Company’s shareholders of securities of any other entity or other asset
(including an extraordinary dividend, but excluding a non-extraordinary
dividend, declared and paid by the Company) without receipt of consideration by
the Company, the Board or the Committee shall, in such manner as the Board or
the Committee deems appropriate, adjust (a) the number and kind of shares of
stock subject to outstanding Awards and/or (b) the aggregate and per share
Option Price of outstanding Options and the aggregate and per share SAR Price of
outstanding Stock Appreciation Rights as required to reflect such distribution.


14.2    Reorganization in Which the Company is the Surviving Entity Which Does
Not Constitute a Change in Control. If the Company is the surviving entity in
any reorganization, merger or consolidation of the Company with one or more
entities which does not constitute a Change in Control, any Option, SAR,
Restricted Stock or Restricted Stock Unit granted pursuant to the Plan shall
pertain to and apply to the securities to which a holder of the number of shares
of Common Stock subject to such Option, SAR, Restricted Stock or Restricted
Stock Unit would have been entitled immediately following such transaction, with
a corresponding, proportionate adjustment of the per share Option Price or SAR
Price so that the aggregate Option Price or SAR Price thereafter shall be the
same as the aggregate Option Price or SAR Price of the shares of Common Stock
remaining subject to the Option or SAR as in effect immediately prior to such
transaction. Subject to the contrary language in an Award Agreement, any
restrictions applicable to such Award shall apply as well to any replacement
shares received by the Participant as a result of such transaction. In the event
of any transaction referred to in this Section 14.2, Performance-Based Awards
shall be adjusted (including any adjustment to the performance goals or
Performance Measures applicable to such Awards deemed appropriate by the





--------------------------------------------------------------------------------





Committee) so as to apply to the securities that a holder of the number of
shares of Common Stock subject to the Performance-Based Awards would have been
entitled to receive immediately following such transaction.


In connection with a transaction under this Section 14.2 or transaction
involving the acquisition by the Company of the equity interests of another
enterprise, the Committee shall have the right to cause the Company to assume
awards previously granted under a compensatory plan by another business entity
that is a party to such transaction and to substitute Awards under the Plan for
such awards. The number of shares of Common Stock available for issuance under
the Plan pursuant to Section 4.1 shall be increased by the number of shares of
Common Stock subject to any such assumed awards and substitute awards. Shares
available for issuance under a shareholder-approved plan of a business entity
that is a party to such transaction (as appropriately adjusted, if necessary, to
reflect such transaction) may be used for Awards under the Plan and shall not
reduce the number of Plan Shares otherwise available for issuance under the
Plan, subject to applicable rules of NASDAQ or of any stock exchange on which
the Common Stock is listed.
14.3    Change in Control in Which Awards Are Not Assumed. Except as otherwise
provided in the applicable Award Agreement, upon the occurrence of a Change in
Control in which outstanding Awards are not being assumed or continued, the
following provisions shall apply to such Awards:


(a)for Awards other than Performance-Based Awards,


(i)all outstanding Restricted Stock and Restricted Stock Units shall be deemed
to have vested and the shares of Common Stock subject thereto shall be delivered
immediately prior to the occurrence of such Change in Control, and fifteen (15)
days prior to the scheduled consummation of such Change in Control, all
outstanding Options and SARs shall become immediately exercisable and shall
remain exercisable for a period of fifteen (15) days; or


(ii)the Committee may elect, in its sole discretion, to cancel any outstanding
awards of Options, SARs, Restricted Stock and Restricted Stock Units and pay or
deliver, or cause to be paid or delivered, to the holder thereof an amount in
cash or securities having a value (as determined by the Committee acting in good
faith), in the case of Restricted Stock and Restricted Stock Units (for shares
of Common Stock subject thereto) equal to the formula or fixed price per share
paid or payable to holders of shares of Common Stock pursuant to such Change in
Control and, in the case of Options or SARs, equal to the product of the number
of shares of Common Stock subject to such Options or SARs (the “Award Stock”)
multiplied by the amount, if any, by which (x) the formula or fixed price per
share paid or payable to holders of shares of Common Stock pursuant to such
transaction exceeds (y) the Option Price or SAR Price applicable to such Award
Stock.


(b)For Performance-Based Awards, if less than half of the Performance Period has
lapsed, such Performance-Based Awards shall be converted into Restricted Stock
or Performance Shares assuming target performance has been achieved (or into
Unrestricted Stock if no further restrictions apply). If at least half the
Performance Period has lapsed, such Performance-Based Awards shall be converted
into Restricted Stock or Performance Shares based on actual performance to date
(or into Unrestricted Stock if no further restrictions apply). If actual
performance is not determinable, such Performance-Based Awards shall be
converted into Restricted Stock or Performance Shares assuming target
performance has been achieved, based on the discretion of the Committee (or into
Unrestricted Stock if no further restrictions apply).


(c)Other Equity-Based Awards shall be governed by the terms of the applicable
Award Agreement.


With respect to the Company’s establishment of an exercise window, (a) any
exercise of an Option or SAR during the fifteen (15)-day period referred above
shall be conditioned upon the consummation of the applicable Change in Control
and shall be effective only immediately before the consummation thereof, and (B)
upon consummation of any Change in Control, the Plan and all outstanding but
unexercised Options and SARs shall terminate. The Committee shall send notice of
an event that shall result in such termination to all Participants or Permitted
Transferees who hold Options and SARs not later than the time at which the
Company gives notice thereof to its shareholders.
14.4    Change in Control in which Awards are Assumed or the Company is the
Surviving Entity. If a Change in Control occurs and the Company is the surviving
entity and any adjustments necessary to preserve the intrinsic value of the
Participant’s outstanding Awards have been made, or the Company’s successor at
the time of the Change in Control irrevocably assumes the Company’s obligations
under this Plan or replaces the Participants’ outstanding Awards having
substantially the same intrinsic value and having terms and conditions no less
favorable to the Participant than those applicable to the Participants’ Awards
immediately prior to the Change in Control, then such Awards or their
replacement awards shall become immediately exercisable, in full, only if within
two years after the Change in Control the Participant’s employment:
(a)is terminated without Cause;


(b)terminates with “Good Reason”; or





--------------------------------------------------------------------------------







(c)terminates under circumstances that entitle the Participant to accelerated
exercisability under any individual employment agreement between the Participant
and the Company, a Subsidiary, or any successor thereof.


14.5    Adjustments by Committee. Any adjustments pursuant to this Article 14
will be made by the Committee, whose determination as to what adjustments will
be made and the extent thereof will be final, binding, and conclusive. No
fractional interest will be issued under the Plan on account of any such
adjustments. Only cash payments will be made in lieu of fractional shares.


ARTICLE 15
GENERAL PROVISIONS


15.1    Legend. The Committee may require each person purchasing shares pursuant
to an Award under the Plan to represent to and agree with the Company in writing
that the Participant is acquiring the shares without a view to distribution
thereof. In addition to any legend required by this Plan, the certificates for
such shares may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer.


All certificates for shares of Common Stock delivered under the Plan shall be
subject to such stock transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Stock is
then listed, any applicable Federal or state securities law, and any applicable
corporate law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.
15.2    No Right to Employment. Neither this Plan nor the grant of any Award
hereunder shall give any Participant that is an Employee or other employee any
right with respect to continuance of employment by the Company or any
Subsidiary, nor shall there be a limitation in any way on the right of the
Company or any Subsidiary by which an employee is employed to terminate his or
her employment at any time.\
15.3    Withholding of Taxes. The Company shall have the right to deduct from
any payment to be made pursuant to this Plan, or to otherwise require, prior to
the issuance or delivery of any shares of Common Stock or the payment of any
cash hereunder, payment by the Participant of, any Federal, state or local taxes
required by law to be withheld. Unless otherwise prohibited by the Committee,
each Participant may satisfy any such withholding tax obligation by any of the
following means or by a combination of such means: (a) tendering a cash payment;
(b) authorizing the Company to withhold from the shares otherwise issuable to
the Participant a number of shares having a Fair Market Value as of the “Tax
Date” up to the amount of the withholding tax obligation; or (c) delivering to
the Company unencumbered shares owned by the Participant having a Fair Market
Value, as of the Tax Date, up to the amount of the withholding tax obligation.
The “Tax Date” shall be the date that the amount of tax to be withheld is
determined.
15.4    No Assignment of Benefits. No Option, Award or other benefit payable
under this Plan shall, except as otherwise specifically transfer, provided by
law, be subject in any manner to anticipation, alienation, attachment, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to
anticipate, alienate, attach, sell, transfer, assign, pledge, encumber or
charge, any such benefits shall be void, and any such benefit shall not in any
manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of any person who shall be entitled to such benefit, nor
shall it be subject to attachment or legal process for or against such person.
15.5    Governing Law. This Plan and actions taken in connection herewith shall
be governed and construed in accordance with the laws and in the courts of the
state of Michigan.
15.6    Application of Funds. The proceeds received by the Company from the sale
of shares of Common Stock pursuant to Awards granted under this Plan will be
used for general corporate purposes.
15.7    Rights as a Shareholder. Except as otherwise provided in an Award
Agreement, a Participant shall have no rights as a shareholder of the Company
until he or she becomes the holder of record of Common Stock.
15.8    Section 409A of the Code. The Company intends to administer this Plan in
order to comply with Section 409A of the Code, or an exemption to Section 409A
of the Code, with regard to Awards that constitute nonqualified deferred
compensation within the meaning of Section 409A of the Code. To the extent that
the Company determines that a Participant would be subject to the additional
twenty percent (20%) tax imposed on certain nonqualified deferred compensation
plans pursuant to Section 409A of the Code as a result of any provision of any
Award granted under the Plan, such provision shall be deemed amended to the
minimum extent necessary to avoid application of such additional tax. The nature
of any such amendment shall be determined by the Committee.





